Citation Nr: 1529309	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  10-32 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for medial/lateral instability of the right knee.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).

3.  Entitlement to service connection for degenerative disc disease, thoracolumbar spine and if so, whether service connection is warranted.

4.  Entitlement to service connection for a bilateral shoulder disorder.

5.  Entitlement to service connection for a cervical spine disorder, to include as secondary to service-connected right knee disorders.

6.  Entitlement to service connection for left arm radiculopathy, to include as secondary to service-connected right knee disorders.

7.  Entitlement to service connection for a right arm disorder.

8.  Entitlement to service connection for depression as secondary to service-connected right knee disorders.


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from December 1994 to April 1995.  He also had other periods of service in the National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decision dated in November 2009, October 2011 and May 2012 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In a November 2013 submission, the Veteran's agent indicated that the Veteran desired a hearing before the Board at the RO.  Such a hearing was scheduled in January 2015 to address the claims for service connection as well as the claim of entitlement to a TDIU.  However, the Veteran failed to appear for this scheduled hearing.  Therefore, any request for such a hearing is considered to be withdrawn.  38 C.F.R. § 20.704(e) (2014). 

In December 2014, the Veteran's agent filed a Motion for Extension of Time and requested an additional 60 days to submit evidence in support of these appeals.  Such motion was granted by the Board in February 2015.

Subsequent to the issuance of a July 2014 supplemental statement of the case (SSOC), additional evidence was associated with the record, to include VA treatment records dated through December 2014.  The Veteran's agent waived initial agency of original jurisdiction (AOJ) consideration of such evidence in May 2015.  The Board may therefore properly consider such evidence.  See 38 C.F.R.      § 20.1304 (2014).

With regard to the Veteran's claim for service connection for a lumbar spine disorder, the Board notes that such claim was initially denied by the AOJ in a November 2009 rating decision.  Prior to the expiration of the one year appeal period, additional VA treatment records were considered by the AOJ.  Such constituted new evidence, however, the AOJ readjudicated the issue as a new and material evidence claim in an October 2011 rating decision.  See 38 C.F.R.               § 3.156(b) (when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period).  Following notification of the October 2011 rating decision, the Veteran filed a timely notice of disagreement in July 2, 2012.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R.      §§ 3.104, 20.302, 20.1103 (2014).   Therefore, such issue comes before the Board on a de novo basis.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate electronic (Virtual VA) file associated with the Veteran's claims.  A review of the Virtual VA reveals VA treatment records dated through July 2014; such records were considered by AOJ in the July 2014 SSOC.  The remaining documents in Virtual VA are either duplicative of the documents contained in the VBMS file or irrelevant to the issues on appeal.

The issues of entitlement to service connection for a lumbar spine disorder, depression, a cervical spine disorder and left arm radiculopathy as well as the claim for an increased rating for medial/lateral instability of the right knee, entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  At no time during, or prior to, the pendency of the claim does the Veteran have a current diagnosis of a left shoulder disorder, or persistent or recurrent symptoms of such a disability.

3.  At no time during, or prior to, the pendency of the claim does the Veteran have a current diagnosis of a right arm disorder, or persistent or recurrent symptoms of such a disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left shoulder disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014). 

2.  The criteria for service connection for a right arm disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R         §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between a Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an April 2012 letter, sent prior to the May 2012 rating decision, advised the Veteran of the evidence and information necessary to substantiate his claims for service connection for a shoulder condition and an arm condition on a direct and secondary basis, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 


Relevant to the duty to assist, the Veteran's service treatment and personnel records as well as post-service VA and private treatment records have been obtained and considered.  In addition, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.  In this regard, the Veteran was asked to identify the VA and non-VA providers who had treated him for his claimed disabilities and complete appropriate authorization forms in an April 2012 letter.  No response was received.  The Board emphasizes that "the duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).   Therefore, the Board finds that VA has satisfied its duty to assist in this regard. 

The duty to assist also provides that VA will afford a claimant a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. 
§ 3.159(c)(4).  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  38 C.F.R. § 3.159(c)(4).  The threshold for establishing the third element is low for there need only be evidence that "indicates" that there "may" be a nexus between the current disability and military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Board notes that the Veteran has not been provided with a VA medical examination and/or opinion regarding his claims for service connection for a bilateral shoulder disorder and right arm disorder.  However, the Board finds that such examinations are not necessary in the instant claims.  Specifically, as will be discussed below, the Veteran does not have a current diagnosis related to a bilateral shoulder and/or right arm disorder, or any lay or clinical report or documentation of symptoms indicative of a currently manifested bilateral shoulder disorder and/or right arm disorder.  Moreover, the medical evidence of record is unremarkable for any present complaints, treatment, or diagnoses referable to the claimed bilateral shoulder and/or right arm disorder.  Therefore, as there is no evidence of a current diagnosis or persistent or recurrent symptoms of the claimed bilateral shoulder and/or right arm disorder the Board finds that an examination and opinion are not warranted for these disabilities.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims. 

II.  Service Connection

The Veteran contends that he suffers from a bilateral shoulder and right arm disorder, which manifested as numbness and spasms, as a result of his service-connected right knee disorder.  Specifically, he contends that he fell going down the stairs in December 2011 after his right knee gave out, causing him to strike his neck.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].  

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  To the extent that the Veteran does not have a disease recognized as chronic under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology are inapplicable.

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year, respectively, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service treatment records are negative for complaints, treatments or diagnoses related to any shoulder and/or right arm disorder.  

Post-service treatment records are also negative for complaints, treatments or diagnoses related to any bilateral shoulder and/or a right arm disorder.   A December 2010 VA right shoulder X-ray was found to be unremarkable.  A January 2012 VA treatment note contains a diagnostic impression of left shoulder pain and noted the Veteran's reports of a fall one month ago.  A January 2012 VA left shoulder X-ray was found to be unremarkable.  A February 2012 VA treatment note reflects the Veteran's reports of neck and shoulder pain as well as tingling and spasms in the left arm and hand following a recent fall; an assessment multilevel disc protrusions with left cervical radicular symptoms was made.

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. 

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), vacated in part and remanded on other grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001). 

In the instant case, the probative evidence of record fails to demonstrate a current bilateral shoulder and/or right arm disability.  While the Board has also considered the Court's holding in Romanowsky, supra, there is also no probative evidence of a recent diagnosis of disability prior to the Veteran's claims.  Subsequent to service, the competent medical evidence of record has also failed to show that he has ever been diagnosed with a bilateral shoulder and/or right arm disorder.  Although the Veteran reported such symptoms as numbness and pain, a January 2012 left shoulder X-ray was unremarkable and various VA treatment records found left upper extremity radiculopathy.

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Thus, where, as here, the probative evidence indicates that the Veteran does not have a current diagnosis of a bilateral shoulder disorder and/or a right arm disorder for the entire appeal period, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, supra. 

In the instant case, the probative evidence of record fails to demonstrate a current diagnosis of a bilateral shoulder disorder and/or a right arm disorder.  While the Board has also considered the Court's holding in Romanowsky, supra, there is also no probative evidence of a recent diagnosis of disability prior to the Veteran's claims.  

In this regard, the Board notes that the Veteran is competent to report his own symptoms or matters within his personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In addition, laypersons may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (the Board's categorical statement that 'a valid medical opinion' was required to establish nexus, and that a layperson was 'not competent' to provide testimony as to nexus because she was a layperson, conflicts with Jandreau). 

However, the matter of a medical diagnosis for a disability not capable of lay observation, such as that of issue here, is a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994). Specifically, the diagnosis of a bilateral shoulder and/or right arm disorder involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, and requires the administration and interpretation of testing.  In the instant case, there is no suggestion that the Veteran has had any medical training as he reported having a general education development (GED) degree and that he had worked for a flooring company in a January 2011 VA Application for Increased Compensation Based on Unemployability (VA Form 21-8940).  Therefore, as the Veteran does not have the appropriate medical training and expertise to competently self-diagnose a bilateral shoulder and/or right arm disorder, the lay assertions in this regard have no probative value.  Jandreau, supra at 1377 n.4 ("[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). 

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Thus, where, as here, the probative evidence indicates that the Veteran does not have a current diagnosis of a bilateral shoulder disorder and/or right arm disorder for the entire appeal period, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, supra. 

For all the foregoing reasons, the claims for service connection for a bilateral shoulder disorder and right arm disorder must be denied.  In reaching the conclusion to deny the claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine.   However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R.          § 3.102; also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).   





ORDER

Service connection for a bilateral shoulder disorder is denied.

Service connection for a right arm disorder is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Pertaining to the Veteran's service connection claims, VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon, supra.  In addition, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  For below noted reasons, the Board finds that VA examinations are necessary in order to determine the nature and etiology of the Veteran's claimed depression, lumbar spine disorder, cervical spine disorder and left arm radiculopathy.

With regards to the claimed depression, the Veteran contends that he suffers from depression as result of his service-connected right knee disorders.  Specifically, he asserts that he suffers from depression due to the physical impairments associated with his service-connected right knee disorders.  The Board notes that direct service connection has not been alleged.  An August 2011 VA examiner diagnosed alcohol abuse and opined that the Veteran's symptoms can be caused by chronic alcohol consumption and that the nature of other mental conditions cannot be determined until he has a prolonged period of sobriety.  A March 2013 opinion from T. G., a registered nurse, indicates that the Veteran suffered from depression due to his knee impairment.  In addition, a January 2014 VA treatment note contains a finding of depressive disorder due to another medical condition with depressive features.  However, no rationale was provided for these opinions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  On remand, such an examination should be conducted to determine the nature and etiology of his claimed depression.

With regards to the claimed lumbar spine disorder, the Veteran contends that it was caused or aggravated by his service-connected right knee disorders.  Although direct service connection has not been alleged by the Veteran, the Board notes that the AOJ has considered this theory of entitlement.  A March 2015 opinion from Dr. W. G. indicates that the Veteran's right knee impairment was significant enough to interfere with the normal kinetic chain and had the potential to create low back pain.  However, this opinion is speculative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms such as "could have been" is not probative); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic statement about the possibility of a link is too general and inconclusive); Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993), (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship); Morris v. West, 13 Vet. App. 94, 97 (1999) (a diagnosis that the appellant was "possibly" suffering from schizophrenia was deemed speculative).  Moreover, the record suggests that the Veteran suffered a lumbar spine injury prior to service entrance, as a February 1992 private chiropractic treatment note indicates that the Veteran drove a motorcycle off a 10 foot cliff and had reported back stiffness afterwards.  A November 2009 VA examiner determined that the Veteran had a preexisting back condition that was the result of a motorcycle accident and that his current back condition was not caused by or a result of his service-connected right knee disorder.  However, no rationale was provided for this opinion.  See Nieves-Rodriguez, supra.  On remand, such an examination should be conducted to determine the nature and etiology of his claimed lumbar spine disorder and to address direct service connection.

With regards to the claimed cervical spine disorder and left arm radiculopathy, the Veteran has alleged that such disabilities were caused or aggravated by his service-connected right knee disorders.  Specifically, he contends that his knee gave way, causing him to fall and sustain an injury to his cervical spine and left arm.  The Board again notes that while the Veteran has not alleged direct service connection, the AOJ has considered this theory of entitlement.  VA treatment records reflect the Veteran's complaints of neck pain and left arm tingling and spasms following a recent fall in a February 2012 VA treatment note.  An April 2012 VA examiner opined that she could not provide an etiology opinion as to the diagnosed cervical spine degenerative disc disease and left upper extremity radiculopathy without resorting to mere speculation as the time and mechanism of the purported injury could not be confirmed based on the current record.  However, she did not indicate what additional evidence, if any, would be required to render such an etiological opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (the examiner is required to provide an rationale as to why this is so and state whether there is additional evidence that would permit an opinion to be rendered).  On remand, such an examination should be conducted to determine the nature and etiology of his claimed cervical spine disorder and left arm radiculopathy and to address direct service connection.

Due to the length of time which will elapse on remand, updated VA treatment records dated from December 2014 to the present that are not already associated with the record should be obtained for consideration in the Veteran's appeals.

The Veteran has alleged being unemployable due to his service-connected right knee disorders and claimed depression.  The Board notes that the Veteran is currently ineligible for a TDIU on a schedular basis.  Therefore, the pending claim for service connection for depression as well as other disabilities may affect his eligibility for a TDIU.  The Board thus finds that the claim of entitlement to a TDIU is inextricably intertwined with the claim for service connection for depression which is being remanded by the Board.  Moreover, given that the issues for consideration on remand could result in eligibility for TDIU on a schedular basis, the Board finds that the claim for TDIU is inextricably intertwined with the claims for service connection being remanded herein, and that the claims should be considered together.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).

Finally, with regard to the claim for an increased rating for right knee medial/lateral instability, the Veteran requested a Board hearing before a Veterans Law Judge sitting at the RO in his April 2015 substantive appeal.  To date, the Veteran has not been afforded this requested Board hearing and there is no indication that he has withdrawn such request.  Therefore, a remand is necessary in order to afford the Veteran his requested Board hearing.  See 38 C.F.R. § 20.700; see also 38 U.S.C.A. § 7107 and 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (pertaining specifically to hearings before the Board).   

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a Board hearing before a Veterans Law Judge sitting at the RO to address the claim for an increased rating for right knee medial/lateral instability.

2.  Obtain all VA treatment records dated from December 2014 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3.  After completing the above development, the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed depression. The examiner should review the record and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

The examiner is asked to furnish an opinion with respect to the following question:

With respect to the diagnosed depression, was such disability caused OR aggravated by the Veteran's service-connected post-operative right anterior cruciate ligament reconstruction and/or right knee medial/lateral instability? 

In offering any opinion, the examiner should consider the full record, to include the Veteran's lay statements regarding the onset of his depression, as well as the medical records.  A complete rationale should be given for each opinion expressed. In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

4.  After completing the above development, the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed lumbar spine disorder, cervical spine disorder and a left arm disorder. The examiner should review the record and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

The examiner is asked to furnish an opinion with respect to the following questions:

a) Identify all diagnoses related to the lumbar spine, cervical spine and left arm.

b) With regards to any diagnosed lumbar spine disorder, does the evidence of record clearly and unmistakably show that the Veteran had a lumbar spine disorder that existed prior to his entry onto active duty in December 1994?  The examiner should specifically comment on the February 1992 private chiropractic treatment note indicating that the Veteran had been involved in a motorcycle accident.

(ii) If the answer is yes, does the evidence of record clearly and unmistakably show that the preexisting lumbar spine disorder was not aggravated by service or that any increase in disability was due to the natural progression of the disease?  Please identify any such evidence with specificity.

(c) If the answer to either (a) or (b) is no, is it at least as likely as not that the currently diagnosed lumbar spine disorder is related to the Veteran's military service?

c)  For each diagnosed cervical spine and left arm disorder, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such disorder had its onset during the Veteran's period of active duty service or was caused by any incident or event that occurred during his period of service.

d) With regard to any diagnosed arthritis, the examiner should offer an opinion as to whether arthritis manifested within one year of the Veteran's service separation in April 1995 and, if so, to describe the manifestations.

e) With respect to each diagnosed lumbar spine, cervical spine and/or left arm disorder, was each such disability caused OR aggravated by the Veteran's service-connected post-operative right anterior cruciate ligament reconstruction and/or right knee medial/lateral instability?  The examiner should specifically address the Veteran's contentions that his right knee disorder caused him to fall in December 2011, resulting in his claimed lumbar spine, cervical spine and left arm disorders.  In addition, the examiner should address the March 2015 opinion from Dr. W. G., who opined that the Veteran's right knee disorder was severe to enough to interfere with the normal kinetic chain and had the potential to create low back pain.

In offering any opinion, the examiner should consider the full record, to include the Veteran's lay statements regarding the onset of his disabilities, as well as the medical records.  A complete rationale should be given for each opinion expressed. In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remains denied, the Veteran and his agent should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


